     Case 13-80878        Doc 143      Filed 12/20/18 Entered 12/20/18 14:49:16               Desc Main
                                        Document     Page 1 of 18

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: MUNGER, LEE J                                         §   Case No. 13-80878
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $327,509.00                        Assets Exempt: $18,509.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$89,798.92          Claims Discharged
                                                     Without Payment: $0.00

 Total Expenses of Administration:$79,951.55


         3) Total gross receipts of $    172,540.00 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $     2,789.53 (see Exhibit 2 ), yielded net receipts of $169,750.47
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 13-80878           Doc 143        Filed 12/20/18 Entered 12/20/18 14:49:16                     Desc Main
                                            Document     Page 2 of 18


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00          $29,837.54         $29,837.54        $29,837.54

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           79,812.07         79,812.07          79,951.55

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00           65,904.25          29,837.54         29,837.54
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00          109,022.81          30,123.84         30,123.84

                                               $0.00         $284,576.67        $169,610.99       $169,750.47
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on March 15, 2013.
  The case was pending for 69 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/11/2018                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                   Case 13-80878             Doc 143         Filed 12/20/18 Entered 12/20/18 14:49:16                          Desc Main
                                                              Document     Page 3 of 18



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Refund of Trustee's Fees after return of IRS cla                                     1290-002                                     139.48

     LJ Munger Agency, Inc.                                                               1223-000                                  172,400.52


    TOTAL GROSS RECEIPTS                                                                                                           $172,540.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 MUNGER, LEE J                                    Surplus Check to Debtor                 8200-002                                    2,789.53

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                             $2,789.53
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED              PAID
                                                       CODE                6D)
                  Department of the Treasury           4300-000            N/A                     29,837.54           29,837.54           29,837.54


    TOTAL SECURED CLAIMS                                                          $0.00          $29,837.54           $29,837.54          $29,837.54



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED              PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000             N/A                 11,730.55         11,730.55           11,870.03

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000             N/A                   843.47             843.47                 843.47

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                             N/A                  7,449.00          7,449.00            7,449.00
 Attorney Joseph D Olsen
 Other - Rabobank, N.A.                     2600-000                             N/A                    10.00              10.00                  10.00




UST Form 101-7-TDR (10/1/2010)
            Case 13-80878       Doc 143      Filed 12/20/18 Entered 12/20/18 14:49:16    Desc Main
                                              Document     Page 4 of 18
 Other - Rabobank, N.A.                      2600-000    N/A           15.11        15.11            15.11

 Other - Rabobank, N.A.                      2600-000    N/A           23.35        23.35            23.35

 Other - Rabobank, N.A.                      2600-000    N/A           26.75        26.75            26.75

 Attorney for Trustee Fees (Trustee Firm) - 3110-000     N/A         2,736.00     2,736.00      2,736.00
 Craig Willette
 Other - Rabobank, N.A.                     2600-000     N/A           26.18        26.18            26.18

 Other - Rabobank, N.A.                      2600-000    N/A           30.05        30.05            30.05

 Other - Rabobank, N.A.                      2600-000    N/A           37.86        37.86            37.86

 Other - Rabobank, N.A.                      2600-000    N/A           40.57        40.57            40.57

 Other - INTERNATIONAL SURETIES, LTD.        2300-000    N/A           27.93        27.93            27.93

 Other - Rabobank, N.A.                      2600-000    N/A           43.44        43.44            43.44

 Other - Rabobank, N.A.                      2600-000    N/A           54.49        54.49            54.49

 Other - Rabobank, N.A.                      2600-000    N/A           52.34        52.34            52.34

 Other - Illinois Department of Revenue      2820-000    N/A          581.00       581.00        581.00

 Other - Department of the Treasury          2810-000    N/A         3,863.00     3,863.00      3,863.00

 Other - Illinois Department of Revenue      2820-000    N/A         1,832.00     1,832.00      1,832.00

 Other - Rabobank, N.A.                      2600-000    N/A           60.50        60.50            60.50

 Other - Illinois Department of Employment   2990-000    N/A         4,420.35     4,420.35      4,420.35
 Security
 Other - Benning Group LLC                   3410-000    N/A         1,440.00     1,440.00      1,440.00

 Other - Rabobank, N.A.                      2600-000    N/A           56.27        56.27            56.27

 Other - Rabobank, N.A.                      2600-000    N/A           46.29        46.29            46.29

 Other - U.S. Department of Treasury         2990-000    N/A         1,937.42     1,937.42      1,937.42

 Other - U.S. Department of Treasury         2990-000    N/A         4,700.49     4,700.49      4,700.49

 Other - U.S. Department of Treasury         2990-000    N/A         3,550.58     3,550.58      3,550.58

 Other - U.S. Department of Treasury         2990-000    N/A         2,976.65     2,976.65      2,976.65

 Other - U.S. Department of Treasury         2990-000    N/A         8,243.18     8,243.18      8,243.18

 Other - Rabobank, N.A.                      2600-000    N/A           40.08        40.08            40.08

 Other - Rabobank, N.A.                      2600-000    N/A           28.99        28.99            28.99

 Other - Illinois Department of Revenue      2820-000    N/A          218.00       218.00        218.00

 Other - Illinois Department of Revenue      2820-000    N/A           97.00        97.00            97.00

 Other - Rabobank, N.A.                      2600-000    N/A           31.24        31.24            31.24

 Other - Benning Group, LLC                  3410-000    N/A         1,175.00     1,175.00      1,175.00

 Other - Rabobank, N.A.                      2600-000    N/A           39.94        39.94            39.94

 Other - Rabobank, N.A.                      2600-000    N/A           41.08        41.08            41.08

 Other - Rabobank, N.A.                      2600-000    N/A           43.62        43.62            43.62




UST Form 101-7-TDR (10/1/2010)
            Case 13-80878       Doc 143   Filed 12/20/18 Entered 12/20/18 14:49:16    Desc Main
                                           Document     Page 5 of 18
 Other - INTERNATIONAL SURETIES, LTD.     2300-000    N/A           41.75        41.75            41.75

 Other - Rabobank, N.A.                   2600-000    N/A           52.96        52.96            52.96

 Other - Rabobank, N.A.                   2600-000    N/A           56.41        56.41            56.41

 Other - Rabobank, N.A.                   2600-000    N/A           57.07        57.07            57.07

 Other - Rabobank, N.A.                   2600-000    N/A           67.64        67.64            67.64

 Other - Rabobank, N.A.                   2600-000    N/A           67.98        67.98            67.98

 Other - Rabobank, N.A.                   2600-000    N/A           69.91        69.91            69.91

 Other - Rabobank, N.A.                   2600-000    N/A           85.11        85.11            85.11

 Other - Rabobank, N.A.                   2600-000    N/A           78.99        78.99            78.99

 Other - Rabobank, N.A.                   2600-000    N/A           83.39        83.39            83.39

 Other - Illinois Department of Revenue   2820-000    N/A          558.00       558.00        558.00

 Other - Rabobank, N.A.                   2600-000    N/A           61.00        61.00            61.00

 Other - Benning Group, LLC               3410-000    N/A          500.00       500.00        500.00

 Other - Rabobank, N.A.                   2600-000    N/A           49.87        49.87            49.87

 Other - Rabobank, N.A.                   2600-000    N/A           53.81        53.81            53.81

 Other - INTERNATIONAL SURETIES, LTD.     2300-000    N/A           16.43        16.43            16.43

 Other - Rabobank, N.A.                   2600-000    N/A           66.10        66.10            66.10

 Other - Rabobank, N.A.                   2600-000    N/A           62.64        62.64            62.64

 Other - Benning Group, LLC               3410-000    N/A          325.00       325.00        325.00

 Other - Illinois Department of Revenue   2820-000    N/A         1,313.00     1,313.00      1,313.00

 Other - Department of the Treasury       2810-000    N/A         3,555.00     3,555.00      3,555.00

 Other - Rabobank, N.A.                   2600-000    N/A           76.62        76.62            76.62

 Other - Rabobank, N.A.                   2600-000    N/A           65.64        65.64            65.64

 Other - Rabobank, N.A.                   2600-000    N/A           68.69        68.69            68.69

 Other - Rabobank, N.A.                   2600-000    N/A           80.43        80.43            80.43

 Other - Rabobank, N.A.                   2600-000    N/A           80.41        80.41            80.41

 Other - Rabobank, N.A.                   2600-000    N/A           90.83        90.83            90.83

 Other - Rabobank, N.A.                   2600-000    N/A           83.46        83.46            83.46

 Other - Illinois Department of Revenue   2820-000    N/A          565.00       565.00        565.00

 Other - Rabobank, N.A.                   2600-000    N/A           96.82        96.82            96.82

 Other - Benning Group LLC                3410-000    N/A          525.00       525.00        525.00

 Other - Rabobank, N.A.                   2600-000    N/A           90.94        90.94            90.94

 Other - Rabobank, N.A.                   2600-000    N/A          112.05       112.05        112.05

 Other - INTERNATIONAL SURETIES, LTD.     2300-000    N/A           52.54        52.54            52.54




UST Form 101-7-TDR (10/1/2010)
            Case 13-80878         Doc 143     Filed 12/20/18 Entered 12/20/18 14:49:16                  Desc Main
                                               Document     Page 6 of 18
 Other - Rabobank, N.A.                       2600-000            N/A                106.12        106.12        106.12

 Other - Rabobank, N.A.                       2600-000            N/A                106.87        106.87        106.87

 Other - Illinois Department of Revenue       2820-000            N/A                 96.22         96.22           96.22

 Other - Rabobank, N.A.                       2600-000            N/A                126.27        126.27        126.27

 Other - Rabobank, N.A.                       2600-000            N/A                114.73        114.73        114.73

 Other - U.S. Department of Treasury          2810-000            N/A              3,553.00      3,553.00       3,553.00

 Other - Illinois Department of Revenue       2820-000            N/A              1,332.00      1,332.00       1,332.00

 Other - Benning Group LLC                    3410-000            N/A                350.00        350.00        350.00

 Other - Rabobank, N.A.                       2600-000            N/A                129.20        129.20        129.20

 Other - Rabobank, N.A.                       2600-000            N/A                120.99        120.99        120.99

 Other - Rabobank, N.A.                       2600-000            N/A                121.24        121.24        121.24

 Other - Rabobank, N.A.                       2600-000            N/A                140.25        140.25        140.25

 Other - Illinois Department of Revenue       2820-000            N/A              1,493.00      1,493.00       1,493.00

 Other - Benning Group, LLC                   3410-000            N/A                550.00        550.00        550.00

 Other - Benning Group, LLC                   3410-000            N/A                375.00        375.00        375.00

 Other - United States Treasury               2810-000            N/A              3,280.00      3,280.00       3,280.00

 Other - International Surities Ltd           2300-000            N/A                 36.92         36.92           36.92

 TOTAL CHAPTER 7 ADMIN. FEES                                N/A                 $79,812.07     $79,812.07     $79,951.55
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                               CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                         TRAN.
                                                       SCHEDULED           ASSERTED           ALLOWED        PAID
                                         CODE
                                                     None

 TOTAL PRIOR CHAPTER ADMIN.                                 N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM         CLAIMS              CLAIMS
   CLAIM                                               SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT               TRAN.           (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE                6E)               Claim)
     12    Becky K. Moujouros             5800-000          N/A                  36,066.71           0.00            0.00

     13P-3 Department of the Treasury     5800-000          N/A                  29,837.54      29,837.54      29,837.54

 TOTAL PRIORITY UNSECURED                                         $0.00         $65,904.25     $29,837.54     $29,837.54
 CLAIMS



UST Form 101-7-TDR (10/1/2010)
           Case 13-80878          Doc 143   Filed 12/20/18 Entered 12/20/18 14:49:16              Desc Main
                                             Document     Page 7 of 18

EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM     CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT                TRAN.     (from Form       (from Proofs of     ALLOWED        PAID
                                         CODE          6F)               Claim)
      1    Nordstrom fsb                7100-000      N/A                      168.42        168.42        168.42

      1I   Nordstrom fsb                7990-000      N/A                        1.39          1.39            1.39

      2    Capital One Bank (USA), N.A. 7100-000      N/A                      681.36        681.36        681.36

      2I   Capital One Bank (USA), N.A. 7990-000      N/A                        5.64          5.64            5.64

      3    Capital One Bank (USA), N.A. 7100-000      N/A                      347.63        347.63        347.63

      3I   Capital One Bank (USA), N.A. 7990-000      N/A                        2.88          2.88            2.88

      4    Robert Krup                  7100-000      N/A                    3,000.00      3,000.00       3,000.00

      4I   Robert Krup                  7990-000      N/A                       24.84         24.84           24.84

      5    HC Processing Center         7100-000      N/A                    2,284.37      2,284.37       2,284.37

      5I   HC Processing Center         7990-000      N/A                       18.92         18.92           18.92

      6    American InfoSource LP as    7100-000      N/A                      656.31        656.31        656.31
           agent for
      6I   American InfoSource LP as    7990-000      N/A                        5.43          5.43            5.43
           agent for
      7    PYOD, LLC its successors and 7100-000      N/A                      850.12        850.12        850.12
           assigns as assignee
      7I   PYOD, LLC its successors and 7990-000      N/A                        7.04          7.04            7.04
           assigns as assignee
      8    Internal Revenue Service     7100-000      N/A                  38,000.00           0.00            0.00

      9    Premier Bankcard/ Charter    7100-000      N/A                      238.24        238.24        238.24

      9I   Premier Bankcard/ Charter    7990-000      N/A                        1.97          1.97            1.97

     10    US Foods                     7100-000      N/A                    8,900.62          0.00            0.00

     11    Edward Ditchfield            7100-000      N/A                  21,650.00      21,650.00      21,650.00

     11I   Edward Ditchfield            7990-000      N/A                      179.28        179.28        179.28

     13U-3 Department of the Treasury   7100-000      N/A                  31,998.35           0.00            0.00

 TOTAL GENERAL UNSECURED                                    $0.00        $109,022.81     $30,123.84     $30,123.84
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 13-80878                       Doc 143           Filed 12/20/18 Entered 12/20/18 14:49:16                                                Desc Main
                                                                             Document     Page 8 of 18
                                                                                                                                                                                        Exhibit 8


                                                                                     Form 1                                                                                            Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 13-80878                                                                          Trustee:         (330400)         JOSEPH D. OLSEN
Case Name:           MUNGER, LEE J                                                             Filed (f) or Converted (c): 03/15/13 (f)
                                                                                               §341(a) Meeting Date:             04/25/13
Period Ending: 12/11/18                                                                        Claims Bar Date:                  09/03/13

                                  1                                          2                              3                          4                     5                     6

                     Asset Description                                  Petition/              Estimated Net Value                Property             Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,          Abandoned             Received by        Administered (FA)/
                                                                         Values              Less Liens, Exemptions,             OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                         Remaining Assets

 1        3234 Allman Lane, McHenry,                                       200,000.00                              0.00                                           0.00                       FA

 2        3605 Wiggins, Building 3, Unit 101, Maples,                      100,000.00                              0.00                                           0.00                       FA

 3        Cash                                                                   200.00                            0.00                                           0.00                       FA

 4        Checking account (account seized by IL Departmen                         0.00                            0.00                                           0.00                       FA

 5        Household goods and furnishings audio, video, an                    1,000.00                             0.00                                           0.00                       FA

 6        Clothing                                                               500.00                            0.00                                           0.00                       FA

 7        1966 Ford Mustang                                                   8,000.00                             0.00                                           0.00                       FA

 8        2000 Cadillac DeVille                                               1,809.00                             0.00                                           0.00                       FA

 9        Harley Davidson Softtail                                            9,000.00                             0.00                                           0.00                       FA

10        LJ Munger Agency, Inc. (u)                                          2,000.00                     171,159.79                                      172,400.52                        FA

11        Granny's Diner, Inc. (u)                                            3,500.00                             0.00                                           0.00                       FA

12        1991 Rinker V260 (u)                                                3,500.00                             0.00                                           0.00                       FA

 12      Assets       Totals (Excluding unknown values)                   $329,509.00                     $171,159.79                                     $172,400.52                     $0.00



      Major Activities Affecting Case Closing:

                  10/09/2018 called BMS Banking re deposit of refunded trustee fees to deactivate any new service fees following the TFR date of 6/14/2018 and the Supplemental
                  Proposed Distribution Report filed on 10/05/2018 (Doc 142). Neville will deactivate the service fees once again.

                  When the Debtor filed his bankruptcy, he did not disclose his interest in L.J. Munger Agency, Inc. That was a wholly owned corporation with minimal creditors. It was
                  receiving certain "termination benefits" from American Family which were to be almost $200,000.00. The Trustee, by virtue of being a 100% shareholder in the
                  corporation, intercepted those payments and is now collecting them on a monthly basis of approximately $3,000.00 per month. All of the corporate creditors of the
                  corporate case have been paid in full and the Trustee can now collect these funds in order to obtain sufficient monies to pay the individual creditors in full. That will not
                  occur for approximately one to two years. In the interim because some of the claims are moving targets, the Trustee is trying to workout what is exactly owed to the
                  ex-spouse based on joint liabilities.


                  It appears that there are 12 more payments due approximately and accordingly the Final Report should be done June 30, 2018


                  According to the Trustee's records all of the American Family payments have been made and the Trustee should not receive any more but the Trustee is not clear on
                  that point and the next payment is due in mid-January 2018 and before the Trustee starts the process of the final report we will wait and see if a January payment is
                  made. If it is not made the Trustee will start the final report process it is made the Trustee will wait to see if a February payment is made. In any event the final report
                  should be on file on or before June 30, 2018.




                                                                                                                                                     Printed: 12/11/2018 08:15 AM        V.14.14
                   Case 13-80878                     Doc 143       Filed 12/20/18 Entered 12/20/18 14:49:16                                   Desc Main
                                                                    Document     Page 9 of 18
                                                                                                                                                                   Exhibit 8


                                                                          Form 1                                                                                   Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 13-80878                                                           Trustee:       (330400)      JOSEPH D. OLSEN
Case Name:       MUNGER, LEE J                                                  Filed (f) or Converted (c): 03/15/13 (f)
                                                                                §341(a) Meeting Date:        04/25/13
Period Ending: 12/11/18                                                         Claims Bar Date:             09/03/13

                              1                                     2                      3                       4                    5                      6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2015           Current Projected Date Of Final Report (TFR):       July 11, 2018 (Actual)




                                                                                                                                  Printed: 12/11/2018 08:15 AM      V.14.14
                        Case 13-80878                 Doc 143          Filed 12/20/18 Entered 12/20/18 14:49:16                                              Desc Main
                                                                       Document      Page 10 of 18
                                                                                                                                                                                Exhibit 9


                                                                                    Form 2                                                                                       Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                      Trustee:              JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                 Bank Name:            Rabobank, N.A.
                                                                                                  Account:              ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                         Blanket Bond:         $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                           Separate Bond: N/A

   1            2                         3                                             4                                           5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                 T-Code              $                  $       Account Balance
10/15/13      {10}       American Family Mutual Insurance   3 mos. termination benefits                       1223-000               9,758.52                                   9,758.52
                         Company
10/31/13                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        10.00             9,748.52
11/14/13      {10}       American Family Mutual Insurance   turnover of insur. policy                         1223-000               3,252.84                               13,001.36
                         Co.
11/29/13                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        15.11         12,986.25
12/12/13      {10}       American Family Mutual Insurance   Turnover of term policy                           1223-000               3,252.84                               16,239.09
                         Co.
12/31/13                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        23.35         16,215.74
01/13/14      {10}       American Family Mutual Insurance   cash surrender of term benefit                    1223-000               3,252.84                               19,468.58
                         Co.
01/31/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        26.75         19,441.83
02/10/14      101        Craig Willette                     Per Court order 2/10 - Attys fees                 3110-000                                    2,736.00          16,705.83
02/13/14      {10}       American Family Mutual Insurance   term benefit pymt                                 1223-000               3,252.84                               19,958.67
02/28/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        26.18         19,932.49
03/13/14      {10}       American Family Mutual Insurance   cash surrender of term benefit                    1223-000               3,252.84                               23,185.33
                         Co.
03/31/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        30.05         23,155.28
04/14/14      {10}       American Family Mutual Insurance   pymt on term benefit                              1223-000               3,252.84                               26,408.12
                         Co.
04/30/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        37.86         26,370.26
05/12/14      {10}       American Family Mutual Insurance   term benefit pymt.                                1223-000               3,252.84                               29,623.10
                         Co.
05/30/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        40.57         29,582.53
06/03/14      102        INTERNATIONAL SURETIES, LTD.       BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                        27.93         29,554.60
                                                            BALANCE AS OF 06/01/2014 FOR CASE
                                                            #13-80878, Bond #016018067
06/12/14      {10}       American Family Mutual Insurance   turnover of monthly benefit pymt                  1223-000               3,252.84                               32,807.44
06/30/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        43.44         32,764.00
07/11/14      {10}       American Family Mutual Insurance   mo. pymt on term benefit                          1223-000               3,252.84                               36,016.84
07/31/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        54.49         35,962.35
08/13/14      {10}       American Family Mutual Insurance   mo. pymt of term benefit                          1223-000               3,252.84                               39,215.19
08/29/14                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                        52.34         39,162.85
09/15/14      {10}       American Family Mutual Insurance   term benefit pymt.                                1223-000               3,252.84                               42,415.69
09/15/14      103        Illinois Department of Revenue     taxes for yr ending 12/13                         2820-000                                       581.00         41,834.69
09/15/14      104        Department of the Treasury         Preparation of Form 1041 yr end 6/30/14           2810-000                                    3,863.00          37,971.69
09/15/14      105        Illinois Department of Revenue     Payment of taxles year end 6/30/14                2820-000                                    1,832.00          36,139.69


                                                                                                      Subtotals :                 $45,539.76             $9,400.07
{} Asset reference(s)                                                                                                                        Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                  Doc 143            Filed 12/20/18 Entered 12/20/18 14:49:16                                                Desc Main
                                                                          Document      Page 11 of 18
                                                                                                                                                                                    Exhibit 9


                                                                                    Form 2                                                                                          Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                            Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                       Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                               Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                                 Separate Bond: N/A

   1            2                          3                                         4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                    T-Code              $                  $       Account Balance
09/30/14                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        60.50        36,079.19
10/13/14      {10}       American Family Mutual Insurance    pymt on term benefit                                  1223-000              3,252.84                               39,332.03
10/30/14      106        Illinois Department of Employment   IDES claims against corporate entity (Acct            2990-000                                    4,420.35         34,911.68
                         Security                            #4386212-5)
10/30/14      107        Benning Group LLC                   Per Court order 10/29 - pay accts                     3410-000                                    1,440.00         33,471.68
10/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        56.27        33,415.41
11/14/14      {10}       American Family Mutual Insurance    monthly pymt on term benefit                          1223-000              3,252.84                               36,668.25
11/28/14                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        46.29        36,621.96
12/05/14      108        U.S. Department of Treasury         TIN XX-XXXXXXX - 941 taxes 2nd quarter for            2990-000                                    1,937.42         34,684.54
                                                             2008
12/05/14      109        U.S. Department of Treasury         TIN XX-XXXXXXX / 941 Tax quarters 1, 2, 3 and         2990-000                                    4,700.49         29,984.05
                                                             4 for 2009
12/05/14      110        U.S. Department of Treasury         TIN XX-XXXXXXX / 941 taxes - 1, 2, 3 & 4 qtrly        2990-000                                    3,550.58         26,433.47
                                                             taxes for 2011
12/05/14      111        U.S. Department of Treasury         TIN XX-XXXXXXX - 941 taxes for 2, 3, 4 quarters 2990-000                                          2,976.65         23,456.82
                                                             for 2012
12/05/14      112        U.S. Department of Treasury         TIN XX-XXXXXXX / 941 tax for 1, 2, 3 & 4              2990-000                                    8,243.18         15,213.64
                                                             quarters for 2010
12/11/14      {10}       American Family Mutual Insurance    monthly benefit pymt                                  1223-000              3,252.84                               18,466.48
                         Company
12/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        40.08        18,426.40
01/13/15      {10}       American Family Mutual Insurance    mo. pymt re term benefit                              1223-000              3,252.84                               21,679.24
                         Co.
01/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        28.99        21,650.25
02/12/15      {10}       American Family Mutual Insurance    Dividend pymts                                        1223-000              3,252.84                               24,903.09
                         Co.
02/27/15      113        Illinois Department of Revenue      EIN XX-XXXXXXX Form IL-1041                           2820-000                                       218.00        24,685.09
02/27/15      114        Illinois Department of Revenue      EIN XX-XXXXXXX Form IL-1120-ST (yr ended              2820-000                                        97.00        24,588.09
                                                             12/31/14
02/27/15                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        31.24        24,556.85
03/16/15      {10}       Amer. Fam. Ins.                     Mo. pmt.                                              1223-000              3,252.84                               27,809.69
03/31/15      115        Benning Group, LLC                  Per Ct. Ord. 3/30/15 - to pay accts                   3410-000                                    1,175.00         26,634.69
03/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        39.94        26,594.75
04/13/15      {10}       American Family Mutual Insurance    term benefit pymt                                     1223-000              3,252.84                               29,847.59
04/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        41.08        29,806.51
05/14/15      {10}       American Family Mutual Insurance    mo. pymt                                              1223-000              3,252.84                               33,059.35
05/29/15                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        43.62        33,015.73
06/09/15      116        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                        2300-000                                        41.75        32,973.98
                                                                                                        Subtotals :                   $26,022.72             $29,188.43
{} Asset reference(s)                                                                                                                            Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                 Doc 143            Filed 12/20/18 Entered 12/20/18 14:49:16                                                Desc Main
                                                                         Document      Page 12 of 18
                                                                                                                                                                                   Exhibit 9


                                                                                     Form 2                                                                                        Page: 3

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                           Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                      Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                              Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                                Separate Bond: N/A

   1            2                         3                                             4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                   T-Code              $                  $       Account Balance
                                                             BALANCE AS OF 06/09/2015 FOR CASE
                                                             #13-80878, BOND #016018067
06/12/15      {10}       American Family Mutual Insurance    mo. pymt re: benefits                                1223-000              3,252.84                               36,226.82
06/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        52.96        36,173.86
07/13/15      {10}       American Family Mutual Insurance    Mo. pymt re: term benefit                            1223-000              3,252.84                               39,426.70
07/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        56.41        39,370.29
08/13/15      {10}       American Fami8ly Mutual Insurance   term benefit pymt                                    1223-000              3,252.84                               42,623.13
                         Co.
08/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        57.07        42,566.06
09/14/15      {10}       American Family Mutual Insurance    mo. pymt                                             1223-000              3,252.84                               45,818.90
09/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        67.64        45,751.26
10/15/15      {10}       American Family Mutual Insurance    mo. pymt                                             1223-000              3,252.84                               49,004.10
                         Co.
10/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        67.98        48,936.12
11/13/15      {10}       American Family Mutual Insurance    mo. pymt. Re: term benefit                           1223-000              3,252.84                               52,188.96
11/30/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        69.91        52,119.05
12/11/15      {10}       American Family Mutual Insurance    mo. pymt. re: pension                                1223-000              3,252.84                               55,371.89
12/31/15                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        85.11        55,286.78
01/13/16      {10}       American Family Mutual Insurance    mo. pymt.                                            1223-000              3,252.84                               58,539.62
01/29/16                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        78.99        58,460.63
02/11/16      {10}       American Family Mutual Insurance    mo. pymt. on insur. prem.                            1223-000              3,252.84                               61,713.47
                         Co.
02/23/16      117        Department of the Treasury          pymt of priority portion of amended clm #13          4300-000                                   29,837.54         31,875.93
03/01/16                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        83.39        31,792.54
03/14/16      {10}       American Family Mutual Insurance    mo. pymt                                             1223-000              3,252.84                               35,045.38
                         Co.
03/15/16      118        Illinois Department of Revenue      IL-1120-ST-V 12/31/15 end yr. tax prep.              2820-000                                       558.00        34,487.38
03/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        61.00        34,426.38
04/13/16      {10}       American Family Mutual Insurance    cash surrender of policy                             1223-000              3,252.84                               37,679.22
04/13/16      119        Benning Group, LLC                  Per Ct. Order of 4/11                                3410-000                                       500.00        37,179.22
04/29/16                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        49.87        37,129.35
05/12/16      {10}       American Family Mutual Insurance    mo. pymt on term benefit                             1223-000              3,252.84                               40,382.19
05/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        53.81        40,328.38
06/02/16      120        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                        16.43        40,311.95
                                                             BALANCE AS OF 06/02/2016 FOR CASE
                                                             #13-80878
06/13/16      {10}       American Family Mutual Insurance    mo. pymt. re: term benefit                           1223-000              3,252.84                               43,564.79


                                                                                                       Subtotals :                   $42,286.92             $31,696.11
{} Asset reference(s)                                                                                                                           Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                 Doc 143           Filed 12/20/18 Entered 12/20/18 14:49:16                                            Desc Main
                                                                        Document      Page 13 of 18
                                                                                                                                                                               Exhibit 9


                                                                                    Form 2                                                                                     Page: 4

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                       Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                  Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                          Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                            Separate Bond: N/A

   1            2                         3                                         4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction              T-Code              $                  $       Account Balance
                         Co.
06/30/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       66.10         43,498.69
07/13/16      {10}       American Family Mutual Insurance   mo. pymt. on term benefit                         1223-000              3,252.84                               46,751.53
                         Co.
07/29/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       62.64         46,688.89
08/11/16      {10}       American Family Mutual Insurance   mo. pymt                                          1223-000              3,252.84                               49,941.73
                         Co.
08/25/16      121        Benning Group, LLC                 Per Ct. Order of 8/24                             3410-000                                      325.00         49,616.73
08/25/16      122        Illinois Department of Revenue     EIN XX-XXXXXXX Form IL-1041 year end              2820-000                                   1,313.00          48,303.73
                                                            6/30/16
08/25/16      123        Department of the Treasury         EIN XX-XXXXXXX, Form 1041 - year end              2810-000                                   3,555.00          44,748.73
                                                            6/30/16
08/31/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       76.62         44,672.11
09/19/16      {10}       American Family Mutual Insurance   mo. pymt. on term benefit                         1223-000              3,252.84                               47,924.95
                         Co.
09/30/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       65.64         47,859.31
10/13/16      {10}       American Family Mutual Insurance   monthly payment on term benefit                   1223-000              3,252.84                               51,112.15
                         Company
10/31/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       68.69         51,043.46
11/14/16      {10}       American Family Mutual Insurance   monthly payments on term benefits                 1223-000              3,252.84                               54,296.30
                         Company
11/30/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       80.43         54,215.87
12/12/16      {10}       American Family Mutual Insurance   monthly payment on term benefits                  1223-000              3,252.84                               57,468.71
12/30/16                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       80.41         57,388.30
01/12/17      {10}       American Family Mutual Insurance   monthly payment on term benefits                  1223-000              3,252.84                               60,641.14
01/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       90.83         60,550.31
02/13/17      {10}       American Family Mutual Insurance   monthly payment on life policies                  1223-000              3,252.84                               63,803.15
                         Company
02/28/17                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       83.46         63,719.69
03/14/17      {10}       American Family Mutual Insurance   monthly payment on life policies                  1223-000              3,252.84                               66,972.53
                         Company
03/14/17      124        Illinois Department of Revenue     2016 income taxes                                 2820-000                                      565.00         66,407.53
03/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       96.82         66,310.71
04/11/17      125        Benning Group LLC                  2016 tax return preparation                       3410-000                                      525.00         65,785.71
04/13/17      {10}       American Family Mutual Insurance   monthly payment on life policies                  1223-000              3,252.84                               69,038.55
04/28/17                 Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                       90.94         68,947.61
05/11/17      {10}       American Family Mutual Insurance   monthly payment on life policies                  1223-000              3,252.84                               72,200.45
                         Company
                                                                                                   Subtotals :                   $35,781.24             $7,145.58
{} Asset reference(s)                                                                                                                       Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                  Doc 143          Filed 12/20/18 Entered 12/20/18 14:49:16                                             Desc Main
                                                                        Document      Page 14 of 18
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 5

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                        Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                   Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                           Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                             Separate Bond: N/A

   1            2                         3                                         4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                 T-Code              $                  $       Account Balance
05/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      112.05         72,088.40
06/01/17      126        INTERNATIONAL SURETIES, LTD.       BOND PREMIUM PAYMENT ON BANK                       2300-000                                       52.54         72,035.86
                                                            BALANCE AS OF 06/01/2017 FOR CASE
                                                            #13-80878, 016018067
06/13/17      {10}       American Family Mutual Insurance   monthly payment on life insurance policies         1223-000              3,252.84                               75,288.70
                         Company
06/30/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      106.12         75,182.58
07/13/17      {10}       American Family Mutual Insurance   monthly payment on life insurance policies         1223-000              3,252.84                               78,435.42
                         Company
07/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      106.87         78,328.55
08/15/17      {10}       American Family Mutual Insurance   monthly payment on life insurance policies         1223-000              3,252.84                               81,581.39
                         Company
08/31/17      127        Illinois Department of Revenue     penalty & interest for 12/2013                     2820-000                                       96.22         81,485.17
08/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      126.27         81,358.90
09/18/17      {10}       American Family Mutual Insurance   monthly payment on life insurance policies         1223-000              3,252.84                               84,611.74
                         Company
09/29/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      114.73         84,497.01
10/09/17      128        U.S. Department of Treasury        EIN XX-XXXXXXX Fiscal year 07/01/16 -              2810-000                                   3,553.00          80,944.01
                                                            06/30/17
10/09/17      129        Illinois Department of Revenue     EiN XX-XXXXXXX fiscal year 07/01/16 -              2820-000                                   1,332.00          79,612.01
                                                            06/30/17
10/12/17      {10}       American Family Mutual Insurance   monthly payment on life insurance policies         1223-000              3,252.84                               82,864.85
                         Company
10/16/17      130        Benning Group LLC                  accountants                                        3410-000                                      350.00         82,514.85
10/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      129.20         82,385.65
11/13/17      {10}       American Family Mutual Insurance   monthly payment on insurance policies              1223-000              3,252.84                               85,638.49
                         Company
11/30/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      120.99         85,517.50
12/13/17      {10}       American Family Mutual Insurance   monthly payment on insurance policies              1223-000              3,252.84                               88,770.34
                         Company
12/29/17                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      121.24         88,649.10
01/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                      140.25         88,508.85
04/17/18      131        United States Treasury             EIN XX-XXXXXXX, Form 1041 for the year             2820-004                                      328.00         88,180.85
                                                            ended 12/31/2017 allowed per 4/16/18 Order
                                                            (Doc 133)
                                                            Voided on 04/17/18
04/17/18      131        United States Treasury             EIN XX-XXXXXXX, Form 1041 for the year             2820-004                                      -328.00        88,508.85
                                                            ended 12/31/2017 allowed per 4/16/18 Order

                                                                                                     Subtotals :                  $22,769.88             $6,461.48
{} Asset reference(s)                                                                                                                        Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                    Doc 143         Filed 12/20/18 Entered 12/20/18 14:49:16                                               Desc Main
                                                                         Document      Page 15 of 18
                                                                                                                                                                                  Exhibit 9


                                                                                     Form 2                                                                                       Page: 6

                                                      Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                          Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                     Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                             Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                               Separate Bond: N/A

   1            2                           3                                          4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements    Checking
  Date      Check #            Paid To / Received From               Description of Transaction                  T-Code              $                   $       Account Balance
                                                             (Doc 133)
                                                             Voided: check issued on 04/17/18
04/17/18      132        Illinois Department of Revenue      EIN XX-XXXXXXX, Form IL-1041 for the year           2820-000                                    1,493.00         87,015.85
                                                             ended 12/31/17 allowed per 4/16/18 Order
                                                             (Doc 133)
04/17/18      133        Benning Group, LLC                  Preparation of 2017 corporate tax return for        3410-000                                       550.00        86,465.85
                                                             L.J. Munger Agency, Inc. allowed per 4/16/18
                                                             Order (Doc 134)
04/17/18      134        Benning Group, LLC                  Preparation of fiduciary tax forms for year         3410-000                                       375.00        86,090.85
                                                             ending 12/31/2017 for Bankruptcy Estate of
                                                             Lee J. Munger allowed per 4/16/18 Order (Doc
                                                             134)
04/17/18      135        United States Treasury              EIN XX-XXXXXXX, Form 1041 for the year              2810-000                                    3,280.00         82,810.85
                                                             ended 12/31/17 allowed per 4/16/18 Order
                                                             (Doc 133)
06/05/18      136        International Surities Ltd          BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                        36.92        82,773.93
                                                             BALANCE AS OF 06/01/2018 FOR CASE
                                                             #13-80878, Bond No. 016018067, Term:
                                                             06/01/2018 to 06/01/2019
07/12/18      137        JOSEPH D. OLSEN                     TRUSTEE'S FEES & EXPENSES                           2100-000                                   11,870.03         70,903.90
07/12/18      138        JOSEPH D. OLSEN                     TRUSTEE'S FEES & EXPENSES                           2200-000                                       843.47        70,060.43
07/12/18      139        Attorney Joseph D Olsen             ATTORNEY FEES & EXPENSES                            3110-000                                    7,449.00         62,611.43
07/12/18      140        Department of the Treasury          Check for Priority Claim pursuant to 7/11/2018      5800-000                                   29,837.54         32,773.89
                                                             court order (Doc 141)
07/12/18      141        Nordstrom fsb                       Check for Allowed General Unsecured Claim 1         7100-000                                        89.22        32,684.67
                                                             per 7/11/18 Court Order
07/12/18      142        Capital One Bank (USA), N.A.        Check for Allowed general unsecured Claim 2         7100-000                                       360.90        32,323.77
                                                             per 7/11/18 court Order
07/12/18      143        Capital One Bank (USA), N.A.        Check for general unsecured Claim 3 per             7100-000                                       184.13        32,139.64
                                                             7/11/2018 court order
07/12/18      144        Robert Krup                         Check for general unsecured Claim 4 per             7100-000                                    1,589.04         30,550.60
                                                             7/11/2018 Court Order
07/12/18      145        HC Processing Center                Check for general unsecured Claim 5 per             7100-000                                    1,209.99         29,340.61
                                                             7/11/2018 Court Order
07/12/18      146        American InfoSource LP as agent     Check for general unsecured Claim 6 per             7100-000                                       347.63        28,992.98
                         for                                 7/11/2018 Court Order
07/12/18      147        PYOD, LLC its successors and        Check for general unsecured Claim 7 per             7100-000                                       450.29        28,542.69
                         assigns as assignee                 7/11/2018 Court Order
07/12/18      148        Premier Bankcard/ Charter           Check for general unsecured Claim 9 per             7100-000                                       126.19        28,416.50

                                                                                                       Subtotals :                         $0.00           $60,092.35
{} Asset reference(s)                                                                                                                          Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                 Doc 143       Filed 12/20/18 Entered 12/20/18 14:49:16                                                Desc Main
                                                                    Document      Page 16 of 18
                                                                                                                                                                               Exhibit 9


                                                                                Form 2                                                                                         Page: 7

                                                   Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                      Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                 Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                         Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                           Separate Bond: N/A

   1            2                            3                                    4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                         Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From               Description of Transaction                 T-Code              $                    $       Account Balance
                                                          7/11/2018 Court Order
07/12/18      149        Edward Ditchfield                Check for general unsecured Claim 11 per           7100-000                                   11,467.59          16,948.91
                                                          7/11/2018 Court Order
07/12/18      150        Department of the Treasury       Check for general unsecured Claim 13U-3 per        7100-004                                   16,948.91                 0.00
                                                          7/11/2018 Court Order
                                                          Voided on 09/20/18
09/20/18      150        Department of the Treasury       Check for general unsecured Claim 13U-3 per        7100-004                                  -16,948.91          16,948.91
                                                          7/11/2018 Court Order
                                                          Voided: check issued on 07/12/18
10/09/18                 Attorney Joseph D Olsen          Refund of Trustee's Fees after return of IRS       1290-002                  139.48                              17,088.39
                                                          claim payment and Supplemental Proposed
                                                          Distribution Report (Doc 142).
10/11/18      151        Nordstrom fsb                    Supplemental Distribution and Interest for                                                         80.59         17,007.80
                                                          Claim No. 1
                                                             Supplemental                        79.20       7100-000                                                      17,007.80
                                                             Distribution Check for
                                                             Claim No. 1
                                                             Supplemental Interest                 1.39      7990-000                                                      17,007.80
                                                             Check for Claim No. 1
10/11/18      152        Capital One Bank (USA), N.A.     Supplemental Distribution and Interest for                                                        326.10         16,681.70
                                                          Claim No. 2
                                                             Supplemental                       320.46       7100-000                                                      16,681.70
                                                             Distribution Check for
                                                             Claim No. 2
                                                             Supplemental Interest                 5.64      7990-000                                                      16,681.70
                                                             Check for Claim No. 2
10/11/18      153        Capital One Bank (USA), N.A.     Supplemental Distribution and Interest Check                                                      166.38         16,515.32
                                                          for Claim No. 3
                                                             Supplemental                       163.50       7100-000                                                      16,515.32
                                                             Distribution Check for
                                                             Claim No. 3
                                                             Supplemental Interest                 2.88      7990-000                                                      16,515.32
                                                             Check for Claim No. 3
10/11/18      154        Robert Krup                      Supplemental Distribution and Interest Check                                                   1,435.80          15,079.52
                                                          for Claim No. 4
                                                             Supplemental                     1,410.96       7100-000                                                      15,079.52
                                                             Distribution Check for
                                                             Claim No. 4
                                                             Supplemental Interest               24.84       7990-000                                                      15,079.52

                                                                                                   Subtotals :                        $139.48          $13,476.46
{} Asset reference(s)                                                                                                                       Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                    Doc 143       Filed 12/20/18 Entered 12/20/18 14:49:16                                                Desc Main
                                                                       Document      Page 17 of 18
                                                                                                                                                                                 Exhibit 9


                                                                                   Form 2                                                                                         Page: 8

                                                     Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                         Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                                    Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                            Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                              Separate Bond: N/A

   1            2                            3                                       4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements    Checking
  Date      Check #            Paid To / Received From               Description of Transaction                 T-Code              $                   $       Account Balance
                                                                Check for Claim No. 4
10/11/18      155        HC Processing Center                Supplemental Distribution and Interest Check                                                   1,093.30         13,986.22
                                                             for Claim No. 5
                                                                Supplemental                     1,074.38       7100-000                                                     13,986.22
                                                                Distribution Check for
                                                                Claim No. 5
                                                                Supplemental Interest               18.92       7990-000                                                     13,986.22
                                                                Check for Claim No.. 5
10/11/18      156        American InfoSource LP as agent     Supplemental Distribution and Interest for                                                        314.11        13,672.11
                         for                                 Claim No. 6
                                                                Supplemental                       308.68       7100-000                                                     13,672.11
                                                                Distribution Check for
                                                                Claim No. 6
                                                                Supplemental Interest                 5.43      7990-000                                                     13,672.11
                                                                Check for Claim No. 6
10/11/18      157        PYOD, LLC its successors and        Supplemental Distribution and Interest Check                                                      406.87        13,265.24
                         assigns as assignee                 for Claim No. 7
                                                                Supplemental                       399.83       7100-000                                                     13,265.24
                                                                Distribution Check for
                                                                Claim No. 7
                                                                Supplemental Interest                 7.04      7990-000                                                     13,265.24
                                                                Check for Claim No. 7
10/11/18      158        Premier Bankcard/ Charter           Supplemental Disbution and Interest Check for                                                     114.02        13,151.22
                                                             Claim No. 9
                                                                Supplemental                       112.05       7100-000                                                     13,151.22
                                                                Distribution Check for
                                                                Claim No. 9
                                                                Supplemental Interest                 1.97      7990-000                                                     13,151.22
                                                                Check for Claim No. 9
10/11/18      159        Edward Ditchfield                   Supplemental Distribution and Interest Check                                                  10,361.69             2,789.53
                                                             for Claim No. 11
                                                                Supplemental                    10,182.41       7100-000                                                         2,789.53
                                                                Distribution Check for
                                                                Claim No. 11
                                                                Supplemental Interest              179.28       7990-000                                                         2,789.53
                                                                Check for Claim No. 11
10/11/18      160        MUNGER, LEE J                       Surplus Check to Debtor                            8200-002                                    2,789.53                 0.00




                                                                                                      Subtotals :                         $0.00           $15,079.52
{} Asset reference(s)                                                                                                                         Printed: 12/11/2018 08:15 AM        V.14.14
                        Case 13-80878                Doc 143     Filed 12/20/18 Entered 12/20/18 14:49:16                                             Desc Main
                                                                 Document      Page 18 of 18
                                                                                                                                                                        Exhibit 9


                                                                           Form 2                                                                                       Page: 9

                                               Cash Receipts And Disbursements Record
Case Number:        13-80878                                                                Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MUNGER, LEE J                                                           Bank Name:          Rabobank, N.A.
                                                                                            Account:            ******5366 - Checking Account
Taxpayer ID #: **-***8879                                                                   Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                     Separate Bond: N/A

   1            2                       3                                    4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                   Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From             Description of Transaction              T-Code              $                  $       Account Balance

                                                                           ACCOUNT TOTALS                                 172,540.00             172,540.00               $0.00
                                                                                  Less: Bank Transfers                           0.00                  0.00
                                                                           Subtotal                                       172,540.00             172,540.00
                                                                                  Less: Payments to Debtors                                        2,789.53
                                                                           NET Receipts / Disbursements                  $172,540.00         $169,750.47

                           Net Receipts :        172,540.00
                 Less Payments to Debtor :         2,789.53                                                                   Net             Net                   Account
        Less Other Noncompensable Items :            139.48                TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances
                                              ————————
                               Net Estate :     $169,610.99                Checking # ******5366                          172,540.00             169,750.47                0.00

                                                                                                                         $172,540.00         $169,750.47                  $0.00




{} Asset reference(s)                                                                                                                Printed: 12/11/2018 08:15 AM        V.14.14
